Josias Rose plaint, against John Young Defend* in an acción of the case for refuseing to pay him his wages due to him for four months & four dayes service, being Shipped by him in Boston in the Catch Abigail the 21th day of February, in the yeare 1671. in a voiadge to goe to French Tertudos & soe to Jamaica & soe to any port in the Indies except the bay of Campechy & soe to Boston againe; in whose service the sd Rose was [ 141 ] before his return to Boston from the twenty first day of February to the 27th day of June, for the which service hee was to pay the sd Rose fifty. 5. shillings per month in silver till his arrivall at Boston which is eleven pounds or thereabouts being greatly to the damage of the plaint. & all other due damages according to Attachm* Dated July. 5th 1673. . . . The Jury . . . found for the Defend* costs of Court.1

 The case of Hawkins v. Sheafe, which should follow at this point, will be found on p. 1171, below.